TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00049-CR



                               Allen Maroyd Deloach, Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT
             NO. 8931, HONORABLE JOE CARROLL, JUDGE PRESIDING



                            MEMORANDUM OPINION


PER CURIAM

               Appellant has filed a notice of appeal from his conviction for evading arrest.

Appellant’s brief was due on June 12, 2013. On July 2, 2013, we notified appellant’s counsel that

the brief was overdue and that if we did not receive a satisfactory response on or before July 12,

2013, a hearing before the district court pursuant to Tex. R. App. P. 38.8(b) would be ordered. To

date, the brief has not been received, nor have we received a response to our notice.

               We therefore abate the cause and remand it to the trial court to hold a hearing

in accordance with rule 38.8 of the Rules of Appellate Procedure. Tex. R. App. P. 38.8(b)(2), (3).

The trial court shall conduct a hearing to determine whether appellant still wishes to prosecute

this appeal, whether appellant is indigent, and whether counsel has abandoned the appeal. See id.

If appellant desires to appeal and is indigent, the trial court should make appropriate orders to

ensure that appellant is adequately represented on appeal. See id. A record of the hearing, including
copies of all findings and any orders, shall be forwarded to the Clerk of this Court for filing as a

supplemental record no later than thirty days from the date of this opinion. See id.



Before Chief Justice Jones, Justices Pemberton and Field

Abated

Filed: August 14, 2013

Do Not Publish




                                                 2